Citation Nr: 1331639	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  03-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the course of the appeal, the Veteran moved to Georgia.  Accordingly, the jurisdiction of her appeal is with the RO in Atlanta, Georgia.  

A personal hearing was held in May 2002 at the Detroit RO before the Decision Review Officer (DRO).  The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.  

In June 2007, the Board remanded the Veteran's claim for service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) for the purpose of scheduling her for a hearing before a Veterans Law Judge (VLJ) at the RO.  

The Veteran was afforded a hearing before a VLJ at the Atlanta RO in November 2007.  In a September 2012 letter, the Board informed the Veteran that the VLJ who conducted her hearing was no longer employed by the Board and offered her the opportunity to testify at another hearing.  The Veteran was informed that she had 30 days from the date of the letter to respond, and if she did not respond within that time period, the Board would proceed accordingly.  The Veteran did not respond to this letter.  As such, the Board will proceed in adjudicating the merits of the appeal.  

In May 2013, the Board denied the Veteran's claim for a higher rating for her service-connected back disability, and remanded the issue of entitlement to a TDIU for further evidentiary development.  After conducting the necessary development, the Appeals Management Center (AMC) readjudicated the claim in the July 2013 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  The Veteran is currently assigned a 70 percent disability rating for PTSD, a 20 percent disability rating for muscle strain of the dorsal spine, and a noncompensable rating for muscle strain of the right buttock; the combined disability rating is 80 percent.  

2.  Resolving all doubt in the Veteran's favor, her service-connected disabilities render her unemployable.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Because the claim for TDIU on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  




II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  

A September 2012 rating decision reflects that the Veteran is currently service-connected for PTSD, which is evaluated as 70 percent disabling; muscle strain in the dorsal spine which is evaluated as 20 percent disabling; and a muscle strain in the right buttock which is assigned a noncompensable rating.  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (2013).  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a), based solely on the service-connected PTSD, rated as 70 percent disabling.  In addition, the combined rating of the service-connected disabilities is 80 percent, which also meets the percentage requirements.  See 38 C.F.R. § 4.16.  

The remaining question, therefore, is whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his or her case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In her May 2013 statement, the Veteran stated that her PTSD "gets in the way" of her every day living, and further described ongoing symptoms of back pain while sitting and standing, and when walking with her cane.  

The Board concludes that there is sufficient evidence to show that the Veteran is precluded by reason of her service-connected disabilities from obtaining and maintaining gainful employment consistent with her occupational experiences.  

In this regard, VA treatment records dated from 1993 to 2012 reflect that the Veteran has received ongoing treatment and care for her psychiatric problems and her low back disorder.  The May 2000 Social Security Administration (SSA) Disability Determination and Transmittal sheet reflects a primary diagnosis of personality disorder and a secondary diagnosis of schizoaffective disorder.  An August 2000 Notice of Decision from the SSA reflects that the Veteran was awarded disability benefits for her psychiatric disorders, effective August 1, 1996.  

The record further reflects that the Veteran first filed a formal claim for a TDIU in February 2003.  In her application, the Veteran indicated that she last worked at the postal office on a full-time basis in February 1998.  She further indicated that she was unable to obtain employment due to her mental disorder.  

During a February 2006 physical therapy treatment session, when asked about her occupation, the Veteran stated that she was not currently working due to mental health issues.  

At the December 2011 VA psychiatric examination, the VA examiner (A.E., Ph.D.) reviewed the Veteran's medical history and noted that she had undergone 29 inpatient hospitalizations since 1994.  According to the examiner, these hospitalizations had generally been precipitated by increasing depressive symptoms and suicidal/homicidal ideation.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran as having borderline personality disorder and PTSD.  Dr. E. also noted that the Veteran exhibited a longstanding history of identity disturbance, fear of abandonment, unstable moods, unstable relationships, intense anger, self-injurious behavior and worsened paranoia during times of increased stress.  The examiner further noted that the Veteran displayed "PTSD symptoms consequent to a lifetime of traumatic events," the symptoms of which included nightmares, intrusive memories, psychological reactivity to traumatic reminders, avoidant behavior, emotional disconnection and diminished interest.  Based on her evaluation of the Veteran, the examiner determined that the Veteran's mental disorders resulted in total occupational and social impairment.  When asked whether it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, the examiner responded that it was not and explained that the Veteran's "pathological personality traits and PTSD symptoms are so ingrained and resistant to change that it is difficult to parse them out and determine the degree to which each condition affects her overall functioning."  According to the examiner, these issues seem to be exacerbating one another "to create extremely deleterious effects."  The examiner went on to state that the Veteran displays "no tolerance for even minor daily stressors, such that she isolates the majority of the time" and "[h]er reactions to the aforementioned stressors are often extreme."  The examiner further observed that the Veteran lacked the resources to cope and her numerous inpatient psychiatric hospitalizations were a testament to this.  Based on her review of the Veteran's medical history, as well as her discussion with, and evaluation of, the Veteran, Dr. E. determined that post separation from service, the Veteran "has been essentially unable to sustain gainful employment, largely due to the aforementioned PTSD symptoms."  

At the December 2011 VA examination in connection to the Veteran's service-connected low back disability, the VA examiner noted that the Veteran last worked as a professional house painter in 2000, and her back condition prevented her from completing her work.  

Pursuant to the May 2013 Board decision, the Veteran was afforded additional VA examinations in connection to her service-connected psychiatric and low back disorders in June 2013, specifically to determine the combined effect of her service-connected disabilities on her employability.  At the VA psychiatric examination, the Veteran described symptoms attributed to her PTSD, which ranged from but were not limited to, irritability, avoidant behavior, emotional disconnection, impaired sleep, and a diminished interest in significant activities.  She also described symptoms attributed to her borderline personality disorder, which includes, but is not limited to, emotional instability, recurrent suicidal ideation, frantic efforts to avoid real or imagined abandonment, and a pattern of unstable and intense interpersonal relationships.  According to the Veteran, she last worked as a painter in 2000 but could no longer continue this line of employment because it was difficult "to get down and paint" and her "balance was not right on the ladder anymore."  When asked about her work relationships, the Veteran stated that she did not get along with her co-workers and would get into frequent arguments with them and curse them out when they tried to bother her.  Based on her discussion with, and evaluation of, the Veteran, the examiner (S.H., Psy.D.) diagnosed the Veteran with PTSD and borderline personality disorder and determined that the Veteran experienced total occupational and social impairment as a result of her mental disorders.  

The Veteran was also afforded a VA examination in connection to her service-connected low back disability, at which time the VA examiner (N.A., M.D.) determined that the Veteran would have a difficult time completing jobs that required heavy lifting, prolonged standing or walking as a result of her service-connected back condition.  However, the examiner added that the Veteran's back disability would not affect or have any impact on sedentary employment as she could hold sedentary jobs with periods of standing and sitting.  

In light of the above, the Board finds that the evidence is at least in equipoise regarding whether the Veteran is unemployable due to service-connected disability.  June 2013 VA medical opinion issued by Dr. A., shows that the service-connected back disability would hamper her ability to obtain and maintain employment.  In addition, VA medical opinions, in conjunction with the Veteran's statements, support a finding that service-connected psychiatric disability provides a profound employment handicap.  Of particular importance to the Board in this matter is the December 2011 VA opinion issued by Dr. E., and the June 2013 VA opinion issued by S.H., Psy.D., both of which arrive at the same conclusion - that the Veteran's service-connected mental disorder essentially renders her unable to secure or follow a substantially gainful occupation.  While it is clear that nonservice-connected psychiatric problems, including a personality disorder, contribute to the Veteran's overall psychiatric impairment, it is not clear from the record what symptoms can be attributed to PTSD and what symptoms can be attributed to nonservice-connected psychiatric problems.  In fact, Dr. E. suggested that the Veteran "has been essentially unable to sustain gainful employment, largely due to the aforementioned PTSD symptoms."  Resolving all doubt in the Veteran's favor, the Board concludes that an award of TDIU is warranted under 38 C.F.R. § 4.16(a)(2013).  


ORDER

TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


